IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED
RICHARD V. FLETCHER,

              Petitioner,

v.                                                       Case No. 5D16-4306

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed February 10, 2017

Petition for Belated Appeal
A Case of Original Jurisdiction.

Richard V. Fletcher, Clermont, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee, and, Marjorie Vincent-Tripp,
Assistant Attorney General, Daytona
Beach, for Respondent.

PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the February 23, 2015,

order denying Petitioner’s pro se motion for postconviction relief, filed in Case No. 2009-

CF-2479-A, in the Circuit Court in and for Orange County, Florida. See Fla. R. App. P.

9.141(c)(6)(D).


       PETITION GRANTED.


SAWAYA, PALMER, and EDWARDS, JJ., concur.